       Case 2:20-cv-00107-BSM Document 5 Filed 07/28/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

LESLIE JON CLAASSEN                                                        PLAINTIFF
REG #07603-046

V.                        CASE NO. 2:20-CV-00107-BSM

DEWAYNE HENDRIX                                                          DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 28th day of July, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
